Citation Nr: 0521197	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-17 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.  

2.  Entitlement to service connection for ringing in the 
ears.

3.  Entitlement to service connection for an itching 
sensation all over the body.

4.  Entitlement to a disability rating greater than 30 
percent for peptic ulcer disease with pyloroplasty. 

5.  Entitlement to a permanent and total disability rating 
for non-service-connected disability pension purposes.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.
 
The Board notes that the veteran's April 2003 informal claim 
included a claim for service connection for pain in the left 
shoulder.  Review of the claims folder fails to reveal any 
adjudication of that claim.  The Board also finds that 
statements in the claims folder, including in the veteran's 
September 2003 notice of disagreement, may be reasonably 
construed as raising a claim for service connection for 
hearing loss.  Again, this claim has not been developed or 
adjudicated by the RO.  Both matters are referred to the RO 
for the appropriate action.  

The issue of service connection for ringing in the ears and 
the issue of entitlement to a permanent and total disability 
rating for non-service-connected disability pension purposes 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for hypertension in a 
June 1995 rating decision, which the veteran did not appeal.

3.  Evidence received since the June 1995 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  

4.  There is no evidence of complaint, diagnosis, or 
treatment of itching sensation all over the body in service 
or for many years thereafter, and no competent evidence of a 
nexus between whatever itching sensation all over the body 
the veteran currently has and his period of active service.  

5.  The veteran's peptic ulcer disease with pyloroplasty is 
manifested by complaints of frequent diarrhea, nausea, 
vomiting, and abdominal pain; physical examination is normal; 
there is no evidence of stricture or continuing gastric 
retention as a complication of the veteran's pyloroplasty, 
anemia or weight loss with impairment of health, or 
associated incapacitating episodes.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2004).

2.  No new and material evidence has been received since the 
June 1995 rating decision to reopen a claim for service 
connection for hypertension.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 

3.  Service connection for an itching sensation all over the 
body is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

4.  The criteria for a disability rating greater than 30 
percent for peptic ulcer disease with pyloroplasty have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.114, Diagnostic Codes 7305, 7348 
(2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an April 2003 letter, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  The Board 
finds that this letter satisfies VCAA notice requirements.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board observes that the RO provided this April 2003 VCAA 
notice prior to the July 2003 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
It is conceded that the letter does not ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  However, the Board finds that the 
letter specifically identified certain evidence that the RO 
would secure, asked the veteran to identify any other 
evidence he wanted VA to secure, and asked him to submit 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In addition, the Board notes that neither the 
veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice has resulted 
in any prejudice to the veteran.  

With respect to the duty to assist, the claims folder 
contains the veteran's service medical records, VA treatment 
records, and the report of a relevant medical examination.  
The veteran has not identified or authorized the release of 
any additional evidence.  The Board notes that the RO has not 
secured a medical examination or opinion with respect to the 
veteran's hypertension claim.  However, such assistance is 
not required in claims to reopen.  Likewise, no examination 
was provided regarding the claim concerning an itching 
sensation.  As explained below, since there is no evidence of 
this in service, or for years thereafter, and no competent 
link to service, an examination is unnecessary.  Accordingly, 
the Board finds that the duty to assist has been met.  

Analysis

New and Material Evidence

The RO denied the veteran's original claim for service 
connection for hypertension in a June 1995 rating decision.  
It notified the veteran of the denial, but he did not 
initiate an appeal.  Therefore, the RO's decision of June 
1995 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2004).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence of record at the time of the June 1995 rating 
decision consists of service medical records, VA medical 
records dated through February 1995, and the report of the 
August 1983 VA examination.  The RO denied the claim because 
it found no evidence of hypertension in service or within one 
year after service, and no evidence of a nexus between the 
veteran's current hypertension and his period of service.  
See 38 U.S.C.A. § 1112 (presumption of in-service incurrence 
for hypertension manifest to a compensable degree within one 
year of separation from service); Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000) (service connection requires evidence 
of a current disability with a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service).

Evidence received since the June 1995 rating decision 
consists of VA medical records dated through December 2003 
and the report of the May 2003 VA gastrointestinal 
examination.  Review of this evidence finds that it is not 
new and material within the meaning of 38 C.F.R. § 3.156(a).  
Specifically, the May 2003 VA examination does not relate in 
any way to the hypertension issue.  Therefore, it is not 
relevant to the claim.  The VA treatment records reflect 
treatment for hypertension.  However, the records do not 
relate to an unestablished fact necessary to substantiate the 
claim, i.e., whether there is a relationship between the 
hypertension and the veteran's period of service or any 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(secondary service connection).  Thus, the evidence does not 
raise a reasonably possibility of substantiating the 
veteran's claim.  Accordingly, the Board finds that no new 
and material evidence has been received to reopen the claim 
for service connection for hypertension.  The claim is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
appeal is denied.     

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353.  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for an itching sensation 
all over the body.  The Board finds that the claim must be 
denied.  The Board acknowledges that the veteran is competent 
to describe whether he experiences the claimed itching 
sensation all over the body.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  However, there is no medical 
evidence documenting complaints of an itching sensation all 
over the body in service or for many years thereafter.  
Although service medical records disclosed several skin 
complaints, each instance was specific and not characterized 
as anything akin to "an itching sensation all over the 
body."  The February 1970 reports of physical examination 
and medical history at separation were negative for any 
finding or report of an itching sensation all over the body.  
There are no post-service complaints of itching until 1994, 
24 years after the veteran's separation from service, when 
the veteran complained of rash affecting the lower 
extremities.  Therefore, service connection is not in order 
based on chronicity in service or continuity of 
symptomatology for a disorder first seen in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97. 

Moreover, there is no competent evidence of a nexus between 
the itching sensation all over the body and the veteran's 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, 
there is simply no medical evidence that establishes any 
relationship between the veteran's present complaints of an 
itching sensation and his military service.  As a lay person, 
the veteran is not competent to offer an opinion as to the 
etiology of his described disorder.  Therefore, his personal 
opinion that the itching sensation all over the body is 
related to service is not competent evidence needed to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds 
that the preponderance of the evidence is against service 
connection for an itching sensation all over the body.  
38 U.S.C.A. § 5107(b).    

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's peptic ulcer disease with pyloroplasty is rated 
as 30 percent disabling under Diagnostic Code (Code) 7348, 
vagotomy with pyloroplasty or gastroenterostomy.  38 C.F.R. § 
4.114.  A 30 percent rating is assigned under Code 7348 when 
the disability is associated with symptoms and confirmed 
diagnosis of alkaline gastritis, or of confirmed persisting 
diarrhea.  A maximum schedular rating of 40 percent is in 
order for vagotomy with pyloroplasty or gastroenterostomy 
followed by demonstrably confirmative postoperative 
complications of stricture or continuing gastric retention.  

The Board notes that the disability has also been evaluated 
under Code 7305, duodenal ulcer.  38 C.F.R. § 4.114.  Under 
Code 7305, a rating of 40 percent is warranted when the 
disability is moderately severe; less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A maximum 
schedular rating of 60 percent is assigned when duodenal 
ulcer is severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  

Disabilities rated under certain diagnostic codes, including 
Code 7305 and Code 7348, will not be combined with each 
other; rather, a single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants.  38 C.F.R. § 
4.114.  See 38 C.F.R. § 4.113 (coexisting abdominal 
conditions).   

VA medical records dated from May 2002 showed complaints of 
weight loss and frequent diarrhea.  There was no report of 
gastrointestinal bleeding, melena, or abdominal pain.  The 
veteran reported using Pepto Bismol.  He was prescribed 
Imodium for diarrhea.  At all times, relevant physical 
examination was unremarkable.  Notes from a nutrition 
consultation in October 2002 indicated that the veteran 
weighed 178 pounds, a three-pound weight gain since August 
2002.  He was currently at his ideal body weight.  The 
veteran related that he used to weigh more than 200 pounds.  
It was noted that he had mild malnutrition secondary to 
alcohol abuse.  He was advised not to gain any weight.  In 
January 2003, the veteran complained of severe abdominal 
pain.  Subsequent notes dated in January 2003 indicated that 
the abdominal pain had improved with treatment for 
Helicobacter pylori (H. pylori).  He continued to have 
chronic diarrhea but had no further weight loss.  His current 
weight was 176 pounds.       

The veteran was afforded a VA examination in May 2003.  He 
reported having severe, crampy abdominal pain that started 
within minutes after eating, up to four times a week.  The 
pain eased with a bowel movement.  It was noted that the 
abdominal pain improved after treatment for H. pylori in 
January 2003.  The veteran also had nausea every morning and 
vomiting up to twice a week.  The veteran described chronic 
diarrhea, usually five times a day but up to 12 times a day.  
He had lost about 15 pounds in the previous six months.  
There was no hematemesis, melena, hematochezia, constipation, 
or further weight loss.  The veteran was not currently taking 
any medication for diarrhea.  Physical examination was 
negative.  The veteran's weight was 175 pounds.  The 
assessment was persistent diarrhea following vagotomy and 
peptic ulcer disease on proton pump inhibitors.  

In his May 2004 substantive appeal, the veteran related that 
he had increasing abdominal pain and persistent diarrhea, 
which required him to buy over-the-counter aids for relief.  
He claimed he was unable to leave his home for even short 
periods of time, and had diarrhea up to 15 times a day.     

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a 40 percent rating 
under either Code 7348 or Code 7305.  38 C.F.R. § 4.7.  
Specifically, there is no evidence of stricture or continuing 
gastric retention as a complication of the veteran's 
pyloroplasty to warrant an increased evaluation under Code 
7348. Id.  Similarly, there is no evidence of anemia or 
weight loss with impairment of health.  Although the veteran 
has experienced some weight loss, VA medical records indicate 
that he is essentially at his ideal body weight.  In 
addition, the malnutrition noted in October 2002 was 
associated with alcohol use, not the veteran's service-
connected disability.  Also, there is no medical evidence 
showing requisite incapacitating episodes associated with the 
service-connected disability.  Thus, the overall disability 
picture does not more nearly approximate the criteria for a 
40 percent rating under Code 7305. Id.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  There is no evidence of any 
hospitalization associated with the service-connected 
disability.  Although the veteran alleges that he is unable 
to work, there is no evidence to support a finding that 
unemployment is due solely to the service-connected peptic 
ulcer disease.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for peptic ulcer disease with pyloroplasty.  
38 C.F.R. § 4.3.  The appeal is denied.     


ORDER

As no new and material evidence has been received, the claim 
for service connection for hypertension is not reopened.  The 
appeal is denied.  

Service connection for an itching sensation all over the body 
is denied. 

A disability rating greater than 30 percent for peptic ulcer 
disease with pyloroplasty is denied.  


REMAND

The veteran alleges that he is unable to work and seeks non-
service-connected disability pension.  Review of the record 
shows that he has a single service-connected disability and 
several non-service-connected disabilities.  Although he has 
recently undergone a VA examination for his service-connected 
peptic ulcer disease, he has not been afforded a VA general 
medical examination for the purpose of assessing his non-
service-connected disabilities.  See Roberts v. Derwinski, 
2 Vet. App. 387 (stating that before a total and permanent 
disability rating can be awarded, an evaluation must be 
performed to determine the percentage of impairment caused by 
each disability).  The Board finds that a remand is required 
to secure such an examination.   

The Board notes that the veteran has claimed entitlement to 
service connection for ringing in the ears.  He is competent 
to describe whether and when he experiences this disorder.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Service medical records dated in May 1968 reflected a 
complaint of buzzing the right ear.  The Board finds that 
there is sufficient evidence to trigger VA's duty to secure a 
medical examination and opinion as to the question of whether 
the veteran's ringing in the ears was incurred in service.  
38 U.S.C.A. § 5103A.  See Charles v. Principi, 16 Vet. App. 
370 (2002) (holding that there was insufficient evidence of a 
nexus between the veteran's tinnitus and service, such that a 
medical opinion was necessary to decide the claim).  This 
examination and opinion should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for the following 
examinations.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder should be 
available to each examiner for review for 
the examination and the examination 
report must indicate whether such review 
was accomplished.  

a.  A general medical examination to 
determine the nature and severity of the 
veteran's non-service-connected 
disabilities.  The examiner should take a 
detailed statement from the veteran 
concerning complaints regarding his non-
service-connected disabilities, which 
include post-traumatic arthritis of the 
right knee, ringing in the ears, 
hypertension, diverticulitis, and an 
itching sensation all over the body.  The 
examination report should include any 
physical findings, or lack thereof, 
associated with each non-service-
connected disability, as well as the 
proper diagnosis, if any.   

b.  An otology examination to assess 
the nature and etiology of any current 
disability from the ringing in the ears 
claimed by the veteran.  The examiner is 
asked to conduct a complete history and 
physical examination and to review the 
veteran's claims folder, with particular 
attention to service medical records (in 
the manila envelopes).  The examiner is 
asked to provide a diagnosis for any 
current disability and to offer an 
opinion as to whether it is at least as 
likely as not that the disability is 
related to the veteran's period of 
service, particularly the complaint of 
"buzzing" shown in May 1968.  The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should include an 
explanation for the opinion.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, the report should so state.  

2.  After ensuring proper completion of 
all necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


